                                                THE CITY OF NEW YORK
JAMES E. JOHNSON                               LAW DEPARTMENT                                                  JAMES R. MURRAY
Corporation Counsel                                     100 CHURCH STREET                               Assistant Corporation Counsel
                                                        NEW YORK, NY 10007                                      Phone: (212) 356-2372
                                                                                                                  Fax: (212) 356-1148
                                                                                                               jamurray@law.nyc.gov




                                                                              March 6, 2020

      BY ECF
      Honorable Sarah L. Cave
      United States Magistrate Judge
      United States District Court
      Southern District of New York
      500 Pearl Street
      New York, New York 10007


            Re: Devin White v. New York City Police Department, et al., 19 CV 7945 (PAE) (SLC)


      Your Honor:

              I am an Assistant Corporation Counsel in the Office of James E. Johnson, Corporation
      Counsel of the City of New York (hereinafter “Corporation Counsel”), and the attorney for
      Defendant City of New York in the above referenced matter. Defendant respectfully writes, with
      Plaintiff’s consent, to request an adjournment of the initial conference currently scheduled for
      April 16, 2020 at 10:00 am to a time convenient for the court. 1 This is Defendant’s first request
      to adjourn the initial pretrial conference in this matter and the requested adjournment will not
      affect any previously scheduled dates. Defendant makes the instant request because the
      undersigned’s supervising attorney, Melissa Wachs, will be out of the office on April 16, 2020.

               Thank you for your consideration in this matter.




      1
        The undersigned has conferred with Plaintiff and respectfully requests that the conference be rescheduled for any
      time on April 22, 2020, April 23, 2020, or April 24, 2020.
                                                 Respectfully submitted,

                                                 James R. Murray_ s/____
                                                 James R. Murray
                                                 Assistant Corporation Counsel
                                                 New York City Law Department
                                                 100 Church Street, Room 3-183
                                                  New York, New York 10007
                                                  (212) 356-2372
                                                  jamurray@law.nyc.gov
CC: By Mail
Plaintiff pro se
Devin White
2205 Davidson Ave.
Apt. 6B
Bronx, New York 10453


   Defendant's Letter-Motion to adjourn the Initial Conference
   scheduled for April 16, 2020 (ECF No. 25) is GRANTED. The Initial
   Conference is rescheduled to Wednesday, April 22, 2020 at
   2:00pm with the parties' Proposed Case Management Plan due by
   Wednesday, April 15, 2020. The Clerk of Court is respectfully
   directed to close ECF No. 25.

   SO-ORDERED 3/9/2020




                                           -2-
